United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 28, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-11271
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LAWRENCE CAREY, also known as Winkey,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:06-CR-73-3
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Lawrence Carey appeals the 240 month sentence imposed

following his guilty plea conviction for conspiracy to possess

and distribute more than five kilograms of crack cocaine, aiding

and abetting the distribution of more than five kilograms of

crack cocaine, and distribution of more than five kilograms of

crack cocaine.    Carey argues that the Government withheld

exculpatory or mitigating evidence by failing to disclose that

Michael Holt and Bertrand Bell recanted incriminating allegations

made against Carey, the Government violated the Jencks Act by not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-11271
                                  -2-

disclosing statements made by Krystal Simpson during plea

negotiations, and he was denied his right to confront witnesses

in light of Crawford v. Washington, 541 U.S. 36 (2004), because

Special Agent Coffindaffer testified regarding information from a

confidential informant.

     There is no indication in the record that the Government

withheld information that Holt and Bell recanted earlier

allegations against Carey.    Carey was aware of the recantations

prior to his sentencing hearing and called Holt as a witness on

his behalf.    Thus, he does not show that the Government withheld

favorable evidence that would have altered the result of the

proceeding.    See United States v. Moore, 452 F.3d 382, 387-88

(5th Cir.), cert. denied, 127 S. Ct. 423 (2006).

     The Government did not violate the Jencks Act by failing to

provide statements made by Simpson to law enforcement

authorities.    See 18 U.S.C. § 3500(b).    Simpson was not called as

a Government witness.    The documents were provided to Carey upon

his motion.    Moreover, there is no indication in the record that

the statements were made during plea negotiations.      Carey argues

in the alternative that Simpson’s statements to law enforcement

authorities were inconsistent with her testimony at the

sentencing proceeding.    Carey fails to identify any

inconsistencies that support this allegation.

     Carey’s argument that his confrontation rights were violated

is also without merit.    “[T]here is no Crawford violation when
                           No. 06-11271
                                -3-

hearsay testimony is used at sentencing.”     United States v.

Beydoun, 469 F.3d 102, 108 (5th Cir. 2006).

     Because none of Carey’s assigned errors have merit, there is

no cumulative error that requires reversal.     See United States v.

Neal,   27 F.3d 1035, 1052 (5th Cir. 1994).

     Accordingly, the judgment of the district court is AFFIRMED.